DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: communication module in claim 81.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-29 and 81-94 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 recites the limitation of generating a set of constraints comprising a set of observations at a receiving antenna and a set of phase shifts associated with the observations, and determining an intensity of the phase shifts by exploring a set of fields. These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and using a series of mathematical calculations. For example, but for the “by a processor” language, the claim encompasses a person obtaining antenna data, calculating phase shift using the antenna data, and using the mentally analyzing the phase shifts. The mere recitation of “a method… performing by a processor” does not take the claim limitations out of the mental process and mathematical concept groupings. Thus, the claim recites both a mental process and mathematical concept. 
This judicial exception is not integrated into a practical application because the claim simply recites the additional elements of a processor and antenna. The antenna is generically mentioned here in terms of a person simply making observations of the antenna. These observations of the antenna amount to mere data gathering, which is a form of extra-solution activity. The processor is recited so generically (no details whatsoever are provided other than that it is a generic processor/computer) that they 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental process and mathematical concept used to calculate normalized phased shifts (e.g., plugging in the observed data from the antenna into a computer for determining an intensity) using a computer component as a tool. While this type of automation may minimize or eliminate the need for mentally using mathematical concepts for determining the intensity, there is no change to the processor/computer and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claim is not eligible.  
Claims 10-20 are rejected under 35 U.S.C. 101 for the same reasons as claim 1 above. Claims 10-20 further disclose limitations also performed at a high level of generality by a processor. The claims do not impose any meaningful limits on how the determining intensity is accomplished, and thus can be performed in any way known to those of ordinary skill in the art. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, the computer is at best the equivalent of merely adding the words “apply it” to the judicial exception, Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claims are not eligible.

This judicial exception is not integrated into a practical application because the claim simply recites the additional elements of a processor and sensor. The sensor is generically mentioned here in terms of a person simply making observations from the sensor. This amounts to simply reading data. These observations of the data from the sensor amounts to mere data gathering, which is a form of extra-solution activity. The processor is recited so generically (no details whatsoever are provided other than that it is a generic processor/computer) that they represent no more than mere instructions to apply the judicial exception on a processor/computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental process and mathematical concept used to calculate normalized phased shifts (e.g., plugging in the observed data from the sensor into a computer for determining a solution) using a computer component as a tool. While this type of automation may minimize or eliminate the need for mentally using mathematical concepts for determining the intensity, there is no change to the processor/computer and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017)(using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and thus the claim is directed to the judicial exception.

Claims 22-29 are rejected under 35 U.S.C. 101 for the same reasons as claim 1 above. Claims 22-29 further disclose limitations also performed at a high level of generality by a processor. The claims do not impose any meaningful limits on how the determining intensity is accomplished, and thus can be performed in any way known to those of ordinary skill in the art. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, the computer is at best the equivalent of merely adding the words “apply it” to the judicial exception, Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claims are not eligible.
Claim 81 recites the limitations of collecting observations from a sensor, receiving observations from a second or third station, and solving an optimization task. These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and using a series of mathematical calculations. The claim encompasses a person obtaining sensor data and using the sensor data to perform a mathematical calculation. The mere 
This judicial exception is not integrated into a practical application because the claim simply recites the additional elements of a processor, sensor, and first, second, and third stations. The processor and stations is generically mentioned here in terms of a person simply making observations from the radar and stations. This amounts to simply reading data. These observations of the data from the sensor and stations amounts to mere data gathering, which is a form of extra-solution activity. The processor and stations are recited so generically (no details whatsoever are provided other than that it is a generic processor/computer) that they represent no more than mere instructions to apply the judicial exception on a processor/computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental process and mathematical concept used to calculate normalized phased shifts (e.g., plugging in the observed data from the sensor and stations into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, the processor and station is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claim is not eligible.
Claims 82-94 are rejected under 35 U.S.C. 101 for the same reasons as claim 1 above. Claims 82-94 further disclose limitations also performed at a high level of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, the computer is at best the equivalent of merely adding the words “apply it” to the judicial exception, Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claims are not eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blunt et al 7,535,412 (hereinafter Blunt).
claim 9, Blunt discloses a method for analyzing motions of objects, the method comprising performing by a processor (22, see fig. 1, col. 2, lines 38-45) the steps of:
generating a set of constraints comprising: (I) a set of observations at a receiving antenna (radar return, see col. 2, lines 51-63), and (II) a plurality of sets of phase shifts at the receiving antenna, each set of phase shifts comprising phase shifts observable at the receiving antenna corresponding to a point scatterer associated with a respective path point in a set of path points, each path point representing in a path space a respective expected path of motion of a point scatterer in a physical space (see col. 2, line 51 – col. 60; radar return form scatterers, the return signals being a Doppler phase shifted version of the transmitted waveform);
determining intensity of each path point in the set of path points: (I) by exploring a set of fields, each field corresponding to a respective path point in the set of path points, (II) while satisfying the set of constraints (range Doppler profile, see col. 4, lines 10-24).
Claims 81-83, 87, 88, 91, 92, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutter et al 20020198660 (hereinafter Lutter).
Regarding claim 81, Lutter discloses a method for analyzing characteristics of objects, the method comprising, performing at a first station (14A, see fig. 1) in a plurality of stations (14A-C, see fig. 1), the steps of: 
collecting observations using a sensor (one or more sensors 18A gather information around the associated vehicle 14, see fig. 1, [0018]);

Regarding claim 82 as applied to claim 81, Lutter further discloses wherein the sensor comprises at least one of: (1) at least one receiving element of a radar antenna, (ii) at least one receiving element of a lidar antenna, and (iii) a camera (see [0054]).
Regarding claim 83 as applied to claim 81, Lutter further discloses wherein: the sensor of the first station comprises a first receiving element of a multi-element radar antenna, the second station comprising a second receiving element of the multi-element radar antenna (see fig. 1, [0018], [0051]); and
the multi-element radar antenna having Nz receiving elements, and a dwell period corresponding to Nr pulses, each pulse comprising Nr frequencies (see fig. 1, [0018], [0051]).
Regarding claim 87 as applied to claim 81, Lutter further discloses transmitting using the communication module the observations collected by the sensor to the third station ([0021]-[0022], [0054]).
Regarding claim 88 as applied to claim 81, Lutter further discloses wherein the third station is same as the second station (see fig. 1, [0018]). 
claim 91 as applied to claim 81, Lutter further discloses wherein the data comprises computation data generated by the processor (see fig. 1, [0018]).
Regarding claim 92 as applied to claim 81, Lutter further discloses wherein: collecting observation by the sensor comprises using a dual-use waveform; and via the communication module, at least one of: (I) receiving the observations and (II) exchanging the data, using the dual-use waveform ([0021]-[0022], [0054]). 
Regarding claim 94 as applied to claim 81, Lutter further discloses wherein solving the optimization task comprises determining at least one of a path of the object and an attribute of the object (see [0021], [0040]-[0044], [0059]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hilsebecher et al 20100097200 discloses a method and device for identifying and classifying objects.
Beilin et al 20090046001 discloses pulse Doppler coherent method and system.
Iny et al 20050212692 discloses an airborne radar that interrogates tags on friendly ground vehicles.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.